Detailed Action
Summary
1. This office action is in response to the application filed on July 15, 2020. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings Objection
4. Drawings are objected to because of the following informalities. 
Drawings annotation regards to the switches and coil are not consistency with the specification. Appropriate action is required

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 2 and 9 are objected to because of the following informalities: 
Claim 2 recites “a current” to the coil in line 2 should be “the current” to the coil.
Claim 9 recites “a second switch” in line 3 should be “the second switch”. 
 
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 12-14 and 18-20 are rejected under 35 U.S.C. 102(a) (1)) as being anticipated by Lamprell “2014/0117911”. 
In re to claim 1, Lamprell discloses system (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: an armature (armature 1) configured to move between a first position that electrically couples the armature to a first contact (when contact 82 is closed); and a second position (a signals send to activate a "set “ and “reset” the armature position caused by contact 82, see parag.0051, lines 1-6) that electrically couples the armature to a second contact (when contact 82 is an open position); a coil (pair of coils 4 ) configured receive a current (passing a current pulse through the coils pair of coils 4), wherein the current conducting in the coil (pair of coils 4 ) is configured to magnetize a core (coil core 62 or 64), thereby causing the armature (armature 1) to move from the first position to the second position (a signals send to activate a "set “ and “reset” armature position caused by a contact 82, see parag.0051, lines 1-6); and a 
In re to claim 2, Lamprell discloses (Figs.1-5), comprising a circuit (driving circuitry 10), wherein the circuit comprises: an H-bridge circuit (H-bridge transistor driving circuitry 10) configured to provide a current to the coil (pair of coils 4); and a measurement circuit  (voltage response arrangement such as measuring circuitry 26 via an additional potential divider 25 and diode 28 are equivalent to measuring circuitry ) configured to detect a measurement of the current  (see parag. 0047, lines 1-5).  
In re to claim 4, Lamprell discloses (Figs.1-5), wherein the measurement circuit (voltage response arrangement such as measuring circuitry 26, divider 25 and Zener diode 28) comprises a diode (Zener diode 28) configured to convert the measurement of the current into a voltage value (a Zener diode 28 to may be included to protect the measuring circuit from the higher supply voltage used during a switching operation see parag. 0060, lines 1-5).  .  
In re to claim 5, Lamprell discloses (Figs.1-5), wherein the control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system ) is configured to determine the position of the armature based on the voltage value (the voltage response arrangement 26 is electrically coupled to the output contact 82 so as to provide an output signal giving an indication of the position of the armature 1 in response to the voltage generated on the output contact when a current pulse is passed through the coils 4, see abstract) .  
In re to claim 7, Lamprell discloses (Figs.1-5), wherein the control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system) is configured to send one or more signals to the H-bridge circuit (a signals send to "set “position, the upper left-hand transistor 11 and lower right-hand transistor 12  and “reset” position, the upper 14 hand transistor and lower 15 hand transistor are briefly switched on) , wherein the one or more signals (a signals send to activate the "set “ and “reset” signals) is configured to cause the armature to move to the first position or the second position ("set “ and “reset” position/signals).  
In re to claim 12, Lamprell discloses a circuit (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: a plurality of switches configured to be part of an H-bridge circuit (H-bridge transistor driving circuitry 10); a coil (pair of coils 4 ) configured to magnetize a core (coil core 62 or 64)  of an actuator (electromagnetic actuator (80)) based on a current conducting in the coil (pair of coils 4 ); a diode (zener diode 28) configured to couple to the coil (diode 28 is configured with pair of coils 4); a resistor (potential divider 25) configured to couple to the diode (potential divider 25 is configured with diode 28); and a switch configured to couple to the resistor (switches 11-12 and 14-15 are configured with resistor. Furthermore, examiner noted that Fig. 3 shows switch 9 is configured with resistor), wherein the switch is configured to close and conduct the current received from the coil (see parag.0039, lines 1-6).  
In re to claim 13, Lamprell discloses (Figs.1-5), wherein the diode (zener diode 28) is configured to provide a DC voltage based on the current (a Zener diode 28 to may be 
In re to claim 14, Lamprell discloses (Figs.1-5), wherein the DC voltage is representative of an inductance of the coil  (a Zener diode 28 to may be included to protect the measuring circuit from the higher supply voltage used during a switching operation. Examiner noted that supply voltage is representative of an inductance of the pair coils 4).  
In re to claim 18, Lamprell discloses (Figs.1-5), comprising a controller (signal by indicator arrangement 86, response arrangement (26), potential divider 25 and zener diode 28 are configured to control the system )  configure to output a plurality of signals to control one or more operations of the plurality of switches (signals applied to H-bridge transistor driving circuitry 10).  
In re to claim 19, Lamprell discloses (Figs.1-5), wherein the plurality of switches (H-bridge transistor driving circuitry 10) is configured to control a flow of the current through the coil (pair coils 40. 
In re to claim 20, Lamprell discloses (Figs.1-5), wherein each of the plurality of switches (H-bridge transistor driving circuitry 10) is coupled to ground (switches 15 and 12 are coupled to ground).
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 3, 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in view of Li “5942892”. 
In re to claim 3, Lamprell discloses (Figs.1-5), wherein the control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system) is configured to detect the position (see abstract and parag. 0058) of the armature by transmitting a pulse-width modulated signal to the H-bridge circuit (the armature position monitoring may be carried out using pulses generated by the driving circuitry associated with the actuator, see parag.0061, lines 1-4).  
Laprell discloses the armature position due to transmitting pulse generated by carried out using pulses but fails pulse-width modulated signal to the H-bridge circuit.
However, Li disclose (FIG. 6, the solenoid coil 38 is electrically driven by a circuit 60 which incorporates the present invention and provides a pulse width modulated voltage V.sub.coil that is applied to the solenoid coil, see col. 4, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include PWM signal to the H-Bride as taught by Li in in order to the alternative approach would not be prone to mechanical failure and would be easier to maintain, and would be more cost effective (see page 1, lines 45-49).
In re to claim 8, Lamprell discloses a method (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: sending (a signals send to activate a "set “ and “reset” 
Laprell discloses the first switch and second switches but fails having a pulse-width modulation.
However, Li disclose (FIG. 6, the solenoid coil 38 is electrically driven by a circuit 60 which incorporates the present invention and provides a pulse width modulated voltage V.sub.coil that is applied to the solenoid coil, see col. 4, lines 65-67).

In re to claim 16, Lamprell discloses (Figs.1-5), wherein one of the plurality of switches (H-bridge transistor driving circuitry 10). 
Laprell discloses one of the plurality of switches but fails pulse-width modulated signal to the H-bridge circuit.
However, Li disclose (FIG. 6, the solenoid coil 38 is electrically driven by a circuit 60 which incorporates the present invention and provides a pulse width modulated voltage V.sub.coil that is applied to the solenoid coil, see col. 4, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include PWM signal to the H-Bride as taught by Li in in order to the alternative approach would not be prone to mechanical failure and would be easier to maintain, and would be more cost effective (see page 1, lines 45-49).
9. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” Figs. 4-5 in view of Lamprell Fig.3
In re to claim 6, Lamprell discloses (Figs.1-5), wherein the measurement circuit  (voltage response arrangement such as measuring circuitry 26, divider 25 and Zener diode 28) comprises a switch configured to receive a gate signal that causes the 
Lamprell Figs. 4-5 disclose the measurement circuit but fails having a switch configured to receive a gate signal that causes the measurement circuit.
However, Lamprell Fig. 3 show a measurement circuit comprises a switch 9 configured to receive a gate signal from measurement circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch to receive a gate signal as taught by Fig.3 for a better control in measurement circuit.
10.Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in view of Li “5942892” further in view of Tang “CN 210837600”. 
In a combination of re to claims 10 and 11 discloses (Figs.1-5), plurality of switches comprise (H-bridge transistor driving circuitry 10) but fails having plurality of PMOS and NMOS.
However, Tang discloses magnetic latching relay driving device (Fig.1) having plurality of PMOS and NMOS (two NMOS tubes are respectively the first NMOS tube Q2 and second NMOS tube Q3, two PMOS tubes are respectively the first PMOS tube Q1 and second PMOS tube Q4, see page 3, lines 28-35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch having NMOS and PMOS as taught by .
11. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in view of Tang “CN 210837600”. 
In re to claim 15 discloses (Figs.1-5), plurality of switches comprise (H-bridge transistor driving circuitry 10) but fails having plurality of PMOS and NMOS.
However, Tang discloses magnetic latching relay driving device (Fig.1) having plurality of PMOS and NMOS (two NMOS tubes are respectively the first NMOS tube Q2 and second NMOS tube Q3, two PMOS tubes are respectively the first PMOS tube Q1 and second PMOS tube Q4, see page 3, lines 28-35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch having NMOS and PMOS as taught by Tang in order to avoid the voltage flyback, ensures the safety of the whole circuit, see abstract.
Allowable Subject Matter
12. Claims 9 and 17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “sending, via circuitry, a second signal to a second switch and a third switch, wherein the second switch and the third switch are positioned on opposite sides of the H-bridge circuit, and wherein the second signal is configured to cause the second switch and the third switch to open; and sending, via circuitry, a third signal to a fourth switch, wherein the fourth switch and the second switch are positioned on opposite sides of the H-bridge circuit, wherein the second signal is configured to cause the third switch to open.”
In re to claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the pulse-width modulated signal comprises a 20 kHz and a 10% duty cycle.”
Examiner Notes
13. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839